Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148688                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 148688
                                                                     COA: 312510
                                                                     Saginaw CC: 10-034468-FH
  DONTAYE LAMONTE JONES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 12, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2014
           s0825
                                                                                Clerk